


Exhibit 10.1

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
16th day of February 2011, by and between Cowen Group, Inc., a Delaware
corporation (the “Company”), and George M.L. LaBranche, IV (the “Employee”).

 

W I T N E S S E T H :

 

WHEREAS, Employee is currently employed by LaBranche & Co Inc. as its Chairman
and Chief Executive Officer; and

 

WHEREAS, Employee is a party to an employment agreement with LaBranche & Co
Inc., dated as of August 18, 1999 (the “Prior Agreement”); and

 

WHEREAS, in connection with the transactions contemplated by the Acquisition
Agreement, LaBranche & Co Inc. will become a wholly owned subsidiary (directly
or indirectly) of the Company; and

 

WHEREAS, the Company desires to employ Employee and to enter into this Agreement
embodying the terms of such employment, and Employee desires to enter into this
Agreement and to accept such employment, subject to the terms and provisions of
this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

 

Section 1.                                            Definitions.

 

(a)                                  “Accrued Obligations” shall mean (i) all
accrued but unpaid Base Salary through the date of termination of Employee’s
employment, (ii) any unpaid or unreimbursed expenses incurred in accordance with
Section 7 hereof, and (iii) any benefits provided under the Company’s employee
benefit plans upon a termination of employment, in accordance with the terms
contained therein.

 

(b)                                 “Acquisition Agreement” shall mean that
certain Agreement and plan of Merger, dated as of the date hereof, among the
Company, Louisiana Merger Sub, Inc., and LaBranche & Co Inc.

 

(c)                                  “Agreement” shall have the meaning set
forth in the preamble hereto.

 

(d)                                 “Annual Bonus” shall have the meaning set
forth in Section 4(b) hereof.

 

(e)                                  “Base Salary” shall mean the salary
provided for in Section 4(a) hereof.

 

(f)                                    “Board” shall mean the Board of Directors
of the Company.

 

--------------------------------------------------------------------------------


 

(g)                                 “Cause” shall mean when the Company, in good
faith, determines that any of the following occurs: (i) Employee’s commission of
any felony or conviction of any other crime (whether or not related to
Employee’s duties at the Company) with the exception of minor traffic offenses,
(ii) fraud, gross negligence or substantial misconduct in the performance of
Employee’s duties and responsibilities or at his direction, (iii) Employee’s
violation of or failure to comply with the internal policies of the Cowen Group
or the rules and regulations of any regulatory or self-regulatory organization
with jurisdiction over any member of the Cowen Group, or (iv) Employee’s failure
to perform the material duties of his position, including, by way of example and
not of limitation, the failure or refusal to follow instructions reasonably
given by his superiors in the course of employment.

 

(h)                                 “Closing Date” shall have the meaning set
forth in the Acquisition Agreement.

 

(i)                                     “Code” shall mean the Internal Revenue
Code of 1986, as amended, and the rules and regulations promulgated thereunder.

 

(j)                                     “Company” shall have the meaning set
forth in the preamble hereto.

 

(k)                                  “Compensation Committee” shall mean the
compensation committee of the Board.

 

(l)                                     “Cowen Group” shall mean the Company
together with any direct or indirect subsidiaries of the Company.

 

(m)                               “Delay Period” shall have the meaning set
forth in Section 14 hereof.

 

(n)                                 “Disability” shall mean any physical or
mental disability or infirmity of Employee that prevents the performance of
Employee’s duties for a period of (i) ninety (90) consecutive days or (ii) one
hundred twenty (120) non-consecutive days during any twelve (12) month period. 
Any question as to the existence, extent, or potentiality of Employee’s
Disability upon which Employee and the Company cannot agree shall be determined
by a qualified, independent physician selected by the Company and approved by
Employee (which approval shall not be unreasonably withheld).  The determination
of any such physician shall be final and conclusive for all purposes of this
Agreement.

 

(o)                                 “Employee” shall have the meaning set forth
in the preamble hereto.

 

(p)                                 “Good Reason” shall mean, without Employee’s
consent, (i) a material diminution in Employee’s title, duties, or
responsibilities as set forth in Section 3 hereof such that Employee is no
longer serving in a senior executive capacity for the Company, (ii) a material
reduction in Base Salary set forth in Section 4(a) hereof (other than pursuant
to an across-the-board reduction applicable to all similarly situated
executives) or the failure of the Company to pay any amounts due pursuant to
this Agreement when due, (iii) the relocation of Employee’s principal place of
employment more than fifty (50) miles from the borough of Manhattan, or (iv) a
failure by the Company to re-nominate Employee for election to the Board upon
the expiration of his initial term on the Board.  Notwithstanding the foregoing,
during the Term, in the event that the Board reasonably believes that Employee
may have engaged in

 

2

--------------------------------------------------------------------------------


 

conduct that could constitute Cause hereunder, the Board may, in its sole and
absolute discretion, suspend Employee from performing his duties hereunder, and
in no event shall any such suspension constitute an event pursuant to which
Employee may terminate employment with Good Reason or otherwise constitute a
breach hereunder; provided, that no such suspension shall alter the Company’s
obligations under this Agreement during such period of suspension.

 

(q)                                 “Non-Interference Agreement” shall mean the
Confidentiality, Non-Interference, and Invention Assignment Agreement attached
hereto as Exhibit A.

 

(r)                                    “Person” shall mean any individual,
corporation, partnership, limited liability company, joint venture, association,
joint-stock company, trust (charitable or non-charitable), unincorporated
organization, or other form of business entity.

 

(s)                                  “Prior Agreement” shall have the meaning
set forth in the recitals hereto.

 

(t)                                    “Release of Claims” shall mean the
Release of Claims in substantially the same form attached hereto as Exhibit B
(as the same may be revised from time to time by the Company upon the advice of
counsel).

 

(u)                                 “Severance Benefits” shall have the meaning
set forth in Section 8(h) hereof.

 

(v)                                 “Severance Term” shall mean the twenty-four
(24) month period following Employee’s termination by the Company without Cause
(other than by reason of death or Disability) or by Employee for Good Reason.

 

(w)                               “Term” shall mean the period specified in
Section 2 hereof.

 

Section 2.                                            Acceptance and Term.

 

The Company agrees to employ Employee, and Employee agrees to serve the Company,
on the terms and conditions set forth herein.  The Term shall commence on the
Closing Date and, unless terminated sooner as provided in Section 8 hereof,
shall continue during the period ending on the close of business of the second
(2nd) anniversary of the Closing Date.

 

Section 3.                                            Position, Duties, and
Responsibilities; Place of Performance.

 

(a)                                  Position, Duties, and Responsibilities. 
During the Term, Employee shall be employed and serve as a Senior Managing
Director of the Company (together with such other position or positions
consistent with Employee’s title as the Board shall specify from time to time)
and shall have such duties and responsibilities commensurate with such title. 
Employee shall report to the Chief Executive Officer of the Company.  Employee
also agrees to serve as an officer and/or director of any other member of the
Cowen Group, in each case without additional compensation.

 

(b)                                 Performance.  Employee shall devote
substantially all of  his business time, attention, skill, and best efforts to
the performance of his duties under this Agreement

 

3

--------------------------------------------------------------------------------


 

(except for vacation time in accordance with Company policy and absences for
sickness or similar disability) and shall not engage in any other business or
occupation during the Term, including, without limitation, any activity that
(x) conflicts with the interests of the Company or any other member of the Cowen
Group, (y) interferes with the proper and efficient performance of Employee’s
duties for the Company, or (z) interferes with Employee’s exercise of judgment
in the Company’s best interests.  Notwithstanding the foregoing, nothing herein
shall preclude Employee from (i) serving, with the prior written consent of the
Board, as a member of the boards of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) managing his personal investments and affairs;
provided, however, that the activities set out in clauses (i), (ii), and (iii)
shall be limited by Employee so as not to materially interfere, individually or
in the aggregate, with the performance of his duties and responsibilities
hereunder.

 

Section 4.                                            Compensation.

 

During the Term, Employee shall be entitled to the following compensation:

 

(a)                                  Base Salary.  Employee shall be paid an
annualized Base Salary, payable in accordance with the regular payroll practices
of the Company, of $750,000.

 

(b)                                 Discretionary Bonus.  During the Term,
Employee shall be eligible for payment of a discretionary annual bonus (the
“Annual Bonus”) if and as determined by the Chief Executive Officer of the
Company, in his sole discretion and approved by the Compensation Committee.  The
amount of the Annual Bonus, if any, shall be determined by the Chief Executive
Officer of the Company and approved by the Compensation Committee, in its sole
discretion.  All Annual Bonus payments hereunder shall be paid by the Company on
the date year-end bonuses are paid generally to employees of the Company,
subject to Employee’s continued employment through the payment date.

 

Section 5.                                            Employee Benefits.

 

During the Term, Employee shall be entitled to participate in health, insurance,
retirement, and other benefits provided generally to senior executive officers
of the Cowen Group.  Employee shall also be entitled to the same number of
holidays and sick days, as well as any other benefits, in each case as are
generally allowed to s senior executive officers of the Cowen Group in
accordance with the applicable policy as in effect from time to time.  Employee
shall be entitled to twenty (20) days paid vacation each year during the Term. 
Nothing contained herein shall be construed to limit the Company’s ability to
amend, suspend, or terminate any employee benefit plan or policy at any time
without providing Employee notice, and the right to do so is expressly reserved.

 

Section 6.                                            Key-Man Insurance.

 

At any time during the Term, the Company shall have the right to insure the life
of Employee for the sole benefit of the Company, in such amounts, and with such
terms, as it may determine.  All premiums payable thereon shall be the
obligation of the Company.  Employee shall have no interest in any such policy,
but agrees to reasonably cooperate with the

 

4

--------------------------------------------------------------------------------


 

Company in procuring such insurance by submitting to physical examinations,
supplying all information required by the insurance company, and executing all
necessary documents, provided that no financial obligation is imposed on
Employee by any such documents.  Any medical information shall be supplied
directly to the insurance company and shall not be disclosed to the Company
without the Employee’s prior written consent.

 

Section 7.                                            Reimbursement of Business
Expenses.

 

During the Term, the Company shall pay (or promptly reimburse Employee) for
documented, out-of-pocket expenses reasonably incurred by Employee in the course
of performing his duties and responsibilities hereunder, which are consistent
with the Company’s policies in effect from time to time with respect to business
expenses, subject to the Company’s requirements with respect to reporting of
such expenses.

 

Section 8.                                            Termination of Employment.

 

(a)                                  General.  The Term shall terminate earlier
than as provided in Section 2 hereof upon the earliest to occur of
(i) Employee’s death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Cause, and (iv) a termination by
Employee with or without Good Reason.  Upon any termination of Employee’s
employment for any reason, except as may otherwise be requested by the Company
in writing and agreed upon in writing by Employee, Employee shall resign from
any and all directorships, committee memberships, and any other positions
Employee holds with the Company or any other member of the Cowen Group. 
Notwithstanding anything herein to the contrary, the payment (or commencement of
a series of payments) hereunder of any nonqualified deferred compensation
(within the meaning of Section 409A of the Code) upon a termination of
employment shall be delayed until such time as Employee has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of Employee’s
termination of employment hereunder) shall be paid (or commence to be paid) to
Employee on the schedule set forth in this Section 8 as if Employee had
undergone such termination of employment (under the same circumstances) on the
date of his ultimate “separation from service.”

 

(b)                                 Termination Due to Death or Disability. 
Employee’s employment shall terminate automatically upon his death.  The Company
may terminate Employee’s employment immediately upon the occurrence of a
Disability, such termination to be effective upon Employee’s receipt of written
notice of such termination.  Upon Employee’s death or in the event that
Employee’s employment is terminated due to his Disability, Employee or his
estate or his beneficiaries, as the case may be, shall be entitled only to the
Accrued Obligations.  Following Employee’s death or a termination of Employee’s
employment by reason of a Disability, except as set forth in this Section 8(b),
Employee shall have no further rights to any compensation or any other benefits
under this Agreement.

 

(c)                                  Termination by the Company with Cause.

 

(i)                                     The Company may terminate Employee’s
employment at any time with Cause, effective upon Employee’s receipt of written
notice of such termination; provided,

 

5

--------------------------------------------------------------------------------


 

however, that with respect to any Cause termination relying on clause (iii) or
(iv) of the definition of Cause set forth in Section 1(g) hereof, to the extent
that such act or acts or failure or failures to act are curable, Employee shall
be given not less than thirty (30) days’ written notice by the Board of the
Company’s intention to terminate him with Cause, such notice to state in detail
the particular act or acts or failure or failures to act that constitute the
grounds on which the proposed termination with Cause is based, and such
termination shall be effective at the expiration of such thirty (30) day notice
period unless Employee has fully cured such act or acts or failure or failures
to act that give rise to Cause during such period.

 

(ii)                                  In the event that the Company terminates
Employee’s employment with Cause, he shall be entitled only to the Accrued
Obligations.  Following such termination of Employee’s employment with Cause,
except as set forth in this Section 8(c)(ii), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.

 

(d)                                 Termination by the Company without Cause. 
The Company may terminate Employee’s employment at any time without Cause,
effective upon Employee’s receipt of written notice of such termination.  In the
event that Employee’s employment is terminated by the Company without Cause
(other than due to death or Disability), Employee shall be entitled to:

 

(i)                                     The Accrued Obligations;

 

(ii)                                  Continuation of Employee’s Base Salary
during the Severance Term, payable in accordance with the regular payroll
practices of the Company; and

 

(iii)                               An amount equal to eighteen (18) times the
“applicable percentage” of the monthly COBRA premium cost applicable to Employee
if Employee were to elect COBRA coverage in connection with such termination,
such amount to be paid in eighteen (18) substantially equal monthly installments
following the date of termination; provided, that the payments pursuant to this
clause (iii) shall cease earlier than the expiration of the eighteen (18) month
period in the event that Employee becomes eligible to receive any substantially
similar health benefits, including through a spouse’s employer, prior to the
expiration of such period.   For purposes hereof, the “applicable percentage”
shall be the percentage of Employee’s health care premium costs covered by the
Company as of the date of termination.

 

Notwithstanding the foregoing, the payments and benefits described in clauses
(ii) and (iii) above shall immediately terminate, and the Company shall have no
further obligations to Employee with respect thereto, in the event that Employee
breaches any provision of the Non-Interference Agreement.  Following such
termination of Employee’s employment by the Company without Cause, except as set
forth in this Section 8(d), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.  For the avoidance of
doubt, Employee’s sole and exclusive remedy upon a termination of employment by
the Company without Cause shall be receipt of the Severance Benefits.

 

(e)                                  Termination by Employee with Good Reason. 
Employee may terminate his employment with Good Reason by providing the Company
thirty (30) days’ written notice setting forth in reasonable specificity the
event that constitutes Good Reason, which written

 

6

--------------------------------------------------------------------------------


 

notice, to be effective, must be provided to the Company within sixty (60) days
of the occurrence of such event.  During such thirty (30) day notice period, the
Company shall have a cure right (if curable), and if not cured within such
period, Employee’s termination will be effective upon the expiration of such
cure period, and Employee shall be entitled to the same payments and benefits as
provided in Section 8(d) hereof for a termination by the Company without Cause,
subject to the same conditions on payment and benefits as described in Section
8(d) hereof.  Following such termination of Employee’s employment by Employee
with Good Reason, except as set forth in this Section 8(e), Employee shall have
no further rights to any compensation or any other benefits under this
Agreement.  For the avoidance of doubt, Employee’s sole and exclusive remedy
upon a termination of employment with Good Reason shall be receipt of the
Severance Benefits.

 

(f)                                    Termination by Employee without Good
Reason.  Employee may terminate his employment without Good Reason by providing
the Company ninety (90) days’ written notice of such termination.  In the event
of a termination of employment by Employee under this Section 8(f), Employee
shall be entitled only to the Accrued Obligations.  In the event of termination
of Employee’s employment under this Section 8(f), the Company may, in its sole
and absolute discretion, by written notice accelerate such date of termination
without changing the characterization of such termination as a termination by
Employee without Good Reason.  Following such termination of Employee’s
employment by Employee without Good Reason, except as set forth in this Section
8(f), Employee shall have no further rights to any compensation or any other
benefits under this Agreement.

 

(g)                                 Employment following Expiration of the
Term.  If Employee’s employment with the Company continues beyond the expiration
of the Term, Employee shall be considered an “at-will” employee and shall not be
entitled to any payments or benefits under this Agreement upon any subsequent
termination of employment for any reason whatsoever.

 

(h)                                 Release.  Notwithstanding any provision
herein to the contrary, the payment of any amount or provision of any benefit
pursuant to subsections (d) or (e) of this Section 8 (other than the Accrued
Obligations) (collectively, the “Severance Benefits”) shall be conditioned upon
Employee’s execution, delivery to the Company, and non-revocation of the Release
of Claims (and the expiration of any revocation period contained in such Release
of Claims) within sixty (60) days following the date of Employee’s termination
of employment hereunder.  If Employee fails to execute the Release of Claims in
such a timely manner so as to permit any revocation period to expire prior to
the end of such sixty (60) day period, or timely revokes his acceptance of such
release following its execution, Employee shall not be entitled to any of the
Severance Benefits.  Further, to the extent that any of the Severance Benefits
constitutes “nonqualified deferred compensation” for purposes of Section 409A of
the Code, any payment of any amount or provision of any benefit otherwise
scheduled to occur prior to the sixtieth (60th) day following the date of
Employee’s termination of employment hereunder, but for the condition on
executing the Release of Claims as set forth herein, shall not be made until the
first regularly scheduled payroll date following such sixtieth (60th) day, after
which any remaining Severance Benefits shall thereafter be provided to Employee
according to the applicable schedule set forth herein.  For the avoidance of
doubt, in the event of a termination due to Employee’s death or Disability,
Employee’s obligations herein to execute and not revoke

 

7

--------------------------------------------------------------------------------


 

the Release of Claims may be satisfied on his behalf by his estate or a person
having legal power of attorney over his affairs.

 

Section 9.                                            Non-Interference
Agreement; Non-Disparagement.

 

(a)                                  Non-Interference Agreement.  As a condition
of, and prior to commencement of, Employee’s employment with the Company,
Employee shall have executed and delivered to the Company the Non-Interference
Agreement.  The parties hereto acknowledge and agree that this Agreement and the
Non-Interference Agreement shall be considered separate contracts, and the
Non-Interference Agreement will survive the termination of this Agreement for
any reason.

 

(b)                                 Non-Disparagement.

 

(i)                                     Employee agrees that during the Term,
and at all times thereafter, he will not intentionally make any disparaging or
defamatory comments regarding (a) any member of the Cowen Group or its
respective current or former directors, officers, senior executives, or managing
directors in any respect, (b) any aspect of his relationship with any member of
the Cowen Group or (c) any conduct or events which precipitated any termination
of his employment from any member of the Cowen Group.  However, Employee’s
obligations under this subparagraph (i) shall not apply to disclosures required
by applicable law, regulation, or order of a court or governmental agency or in
connection with any legal proceeding relating to the enforcement of this
Agreement or the Non-Interference Agreement.

 

(ii)                                  The Company agrees that during the Term
and at all times thereafter, the Company will instruct its directors, officers,
and key employees not to make any disparaging or defamatory remarks against
Employee, including remarks regarding any aspect of his relationship with any
member of the Cowen Group or any conduct or events which precipitated any
termination of his employment from any member of the Cowen Group.  However, the
Company’s obligations under this subparagraph (ii) shall not apply to
disclosures required by applicable law, regulation, or order of a court or
governmental agency or in connection with any legal proceeding relating to the
enforcement of this Agreement or the Non-Interference Agreement.

 

Section 10.                                      Representations and Warranties
of Employee.

 

Employee represents and warrants to the Company that--

 

(a)                                  Employee is entering into this Agreement
voluntarily and that his employment hereunder and compliance with the terms and
conditions hereof will not conflict with or result in the breach by him of any
agreement to which he is a party or by which he may be bound;

 

(b)                                 Employee has not violated, and in connection
with his employment with the Company will not violate, any non-solicitation,
non-competition, or other similar covenant or agreement of a prior employer by
which he is or may be bound; and

 

8

--------------------------------------------------------------------------------


 

(c)                                  in connection with his employment with the
Company, Employee will not use any confidential or proprietary information he
may have obtained in connection with employment with any prior employer.

 

Section 11.                                      Taxes.

 

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law.  Employee acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.

 

Section 12.                                      Set Off; Mitigation.

 

The Company’s obligation to pay Employee the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of amounts owed by Employee to the Company or its affiliates;
provided, however, that to the extent any amount so subject to set-off,
counterclaim, or recoupment is payable in installments hereunder, such set-off,
counterclaim, or recoupment shall not modify the applicable payment date of any
installment, and to the extent an obligation cannot be satisfied by reduction of
a single installment payment, any portion not satisfied shall remain an
outstanding obligation of Employee and shall be applied to the next installment
only at such time the installment is otherwise payable pursuant to the specified
payment schedule.  Employee shall not be required to mitigate the amount of any
payment provided pursuant to this Agreement by seeking other employment or
otherwise, the amount of any payment provided for pursuant to this Agreement
shall not be reduced by any compensation earned as a result of Employee’s other
employment or otherwise.

 

Section 13.                                      Indemnification.

 

To the fullest extent permitted by law or the Company’s Certificate of
Incorporation and By-Laws, the Company agrees, both during and after the Term,
(i) to indemnify Employee against actions or inactions of Employee during the
Term as an officer, director or employee of any member of the Cowen Group or as
a fiduciary of any benefit plan of any of the foregoing and (ii) to reimburse
the Employee for all legal fees and expenses incurred in connection with the
defense of such actions (including payment of expenses in advance of final
disposition of a proceeding).  The Company also agrees that Employee shall be
covered under the Company’s directors and officers insurance coverage both
during and, with regard to matters occurring during the Term, after the Term, to
the same extent as other senior executives of the Company.

 

Section 14.                                      Additional Section 409A
Provisions.

 

Notwithstanding any provision in this Agreement to the contrary--

 

9

--------------------------------------------------------------------------------


 

(a)                                  Any payment otherwise required to be made
hereunder to Employee at any date as a result of the termination of Employee’s
employment shall be delayed for such period of time as may be necessary to meet
the requirements of Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). 
On the first business day following the expiration of the Delay Period, Employee
shall be paid, in a single cash lump sum, an amount equal to the aggregate
amount of all payments delayed pursuant to the preceding sentence, and any
remaining payments not so delayed shall continue to be paid pursuant to the
payment schedule set forth herein.

 

(b)                                 Each payment in a series of payments
hereunder shall be deemed to be a separate payment for purposes of Section 409A
of the Code.  Neither the Company nor Executive shall, without consent from the
other party, have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A of the Code.

 

(c)                                  To the extent that any right to
reimbursement of expenses or payment of any benefit in-kind under this Agreement
constitutes nonqualified deferred compensation (within the meaning of Section
409A of the Code), (i) any such expense reimbursement shall be made by the
Company no later than the last day of the taxable year following the taxable
year in which such expense was incurred by Employee, (ii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year; provided, that the foregoing clause shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Section 105(b) of the Code solely because such expenses are subject to a
limit related to the period the arrangement is in effect.

 

(d)                                 While the payments and benefits provided
hereunder are intended to be structured in a manner to avoid the implication of
any penalty taxes under Section 409A of the Code, in no event whatsoever shall
the Company or any of its affiliates (including, without limitation, the
Company) be liable for any additional tax, interest, or penalties that may be
imposed on Employee as a result of Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code (other than for withholding
obligations or other obligations applicable to employers, if any, under Section
409A of the Code).

 

(e)                                  The intent of the parties hereto is that
payments and benefits under this Agreement comply with Section 409A of the Code
and the regulations and guidance promulgated thereunder (except to the extent
exempt as short-term deferrals or otherwise) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.

 

Section 15.                                      Successors and Assigns; No
Third-Party Beneficiaries.

 

(a)                                  The Company.  This Agreement shall inure to
the benefit of the Company and its respective successors and assigns.  Neither
this Agreement nor any of the rights, obligations, or interests arising
hereunder may be assigned by the Company to a Person (other than another member
of the Cowen Group, or its or their respective successors) without Employee’s
prior written consent (which shall not be unreasonably withheld, delayed, or

 

10

--------------------------------------------------------------------------------

 

conditioned); provided, however, that in the event of a sale of all or
substantially all of the assets of the Company or any direct or indirect
division or subsidiary thereof to which the Employee’s employment primarily
relates, the Company may provide that this Agreement will be assigned to, and
assumed by, the acquiror of such assets, it being agreed that in such
circumstances, Employee’s consent will not be required in connection therewith,
but in connection with such transaction, the Company shall require any such
acquiror to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such purchase of assets had taken place.  Failure of the Company to obtain
such agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement.

 

(b)                                 Employee.  Employee’s rights and obligations
under this Agreement shall not be transferable by Employee by assignment or
otherwise, without the prior written consent of the Company; provided, however,
that if Employee shall die, all amounts then payable to Employee hereunder shall
be paid in accordance with the terms of this Agreement to Employee’s devisee,
legatee, or other designee, or if there be no such designee, to Employee’s
estate.

 

(c)                                  No Third-Party Beneficiaries.  Except as
otherwise set forth in Section 8(b) or Section 15(b) hereof, nothing expressed
or referred to in this Agreement will be construed to give any Person other than
the Company, the other members of the Cowen Group, and Employee any legal or
equitable right, remedy, or claim under or with respect to this Agreement or any
provision of this Agreement.

 

Section 16.                                      Waiver and Amendments.

 

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board.  No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

 

Section 17.                                      Severability.

 

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

 

Section 18.                                      Governing Law and Jurisdiction.

 

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN

 

11

--------------------------------------------------------------------------------


 

THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES.  ANY DISPUTE OR CLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR CLAIM OF BREACH HEREOF SHALL BE
BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN ANY
COURT SITTING IN THE SOUTHERN DISTRICT OF NEW YORK, BUT ONLY IN THE EVENT
FEDERAL JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS.  BY
EXECUTION OF THIS AGREEMENT, THE PARTIES HERETO, AND THEIR RESPECTIVE
AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND WAIVE ANY
RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO ANY SUIT,
ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY TO
THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 

Section 19.                                      Notices.

 

(a)                                  Place of Delivery.  Every notice or other
communication relating to this Agreement shall be in writing, and shall be
mailed to or delivered to the party for whom or which it is intended at such
address as may from time to time be designated by it in a notice mailed or
delivered to the other party as herein provided; provided, that unless and until
some other address be so designated, all notices and communications by Employee
to the Company shall be mailed or delivered to the Company at its principal
executive office, and all notices and communications by the Company to Employee
may be given to Employee personally or may be mailed to Employee at Employee’s
last known address, as reflected in the Company’s records.

 

(b)                                 Date of Delivery.  Any notice so addressed
shall be deemed to be given or received (i) if delivered by hand, on the date of
such delivery, (ii) if mailed by courier or by overnight mail, on the first
business day following the date of such mailing, and (iii) if mailed by
registered or certified mail, on the third business day after the date of such
mailing.

 

Section 20.                                      Section Headings.

 

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

 

Section 21.                                      Entire Agreement.

 

This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Employee.  This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement, including,
without limitation, the Prior Agreement.

 

12

--------------------------------------------------------------------------------


 

Section 22.                                      Survival of Operative Sections.

 

Upon any termination of Employee’s employment, the provisions of Section 8
through Section 24 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

 

Section 23.                                      Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.

 

Section 24.                                      Conditional Upon Closing of
Transactions.

 

This Agreement shall be conditioned upon the closing of the transactions
contemplated by the Acquisition Agreement.  In the event that the Acquisition
Agreement terminates prior to the closing of the transactions contemplated
thereby, this Agreement shall be void ab initio.

 

*       *        *

 

[Signatures to appear on the following page.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

COWEN GROUP, INC.

 

 

 

 

 

/s/ Peter A. Cohen

 

By:  Peter A. Cohen

 

Title:  Chairman and Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ George M.L LaBranche, IV

 

George M.L. LaBranche, IV

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT

 

As a condition of my becoming employed by, or continuing employment with, Cowen
Group, Inc., a Delaware corporation (the “Company”), and in consideration of my
employment with the Company and my receipt of the compensation now and hereafter
paid to me by the Company, I agree to the following:

 

Section 25.                                      Confidential Information.

 

(a)                                  Company Group Information.  I acknowledge
that, during the course of my employment, I will have access to information
about the Company and its direct and indirect subsidiaries and affiliates
(collectively, the “Company Group”) and that my employment with the Company
shall bring me into close contact with confidential and proprietary information
of or concerning the Company Group.  In recognition of the foregoing, I agree,
at all times during the term of my employment with the Company and for the ten
(10) year period following my termination of my employment for any reason, to
hold in confidence, and not to use, except for the benefit of the Company Group,
or to disclose to any person, firm, corporation, or other entity without written
authorization of the Company, any Confidential Information that I obtain or
create.  I further agree not to make copies of such Confidential Information
except as authorized by the Company.  I understand that “Confidential
Information” means information that the Company Group has developed, acquired,
created, compiled, discovered, or owned or will develop, acquire, create,
compile, discover, or own, that has value in or to the business of the Company
Group that is not generally known and that the Company wishes to maintain as
confidential.  I understand that Confidential Information includes, but is not
limited to, any and all non-public information that relates to the actual or
anticipated business and/or products, research, or development of the Company,
or to the Company’s technical data, trade secrets, or know-how, including, but
not limited to, research, product plans, or other information regarding the
Company’s products or services and markets, customer lists, and customers
(including, but not limited to, customers of the Company on whom I called or
with whom I may become acquainted during the term of my employment), software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances, and other
business information disclosed by the Company either directly or indirectly in
writing, orally, or by drawings or inspection of premises, parts, equipment, or
other Company property.  Notwithstanding the foregoing, Confidential Information
shall not include (i) any of the foregoing items that have become publicly and
widely known through no unauthorized disclosure by me or others who were under
confidentiality obligations as to the item or items involved or (ii) any
information that I am required to disclose to, or by, any governmental or
judicial authority; provided, however, that in such event I will give the
Company prompt written notice thereof so that the Company Group may seek an
appropriate protective order and/or waive in writing compliance with the
confidentiality provisions of this Confidentiality, Non-Interference, and
Invention Assignment Agreement (the “Non-Interference Agreement”).

 

--------------------------------------------------------------------------------


 

(b)                                 Former Employer Information.  I represent
that my performance of all of the terms of this Non-Interference Agreement as an
employee of the Company has not breached and will not breach any agreement to
keep in confidence proprietary information, knowledge, or data acquired by me in
confidence or trust prior or subsequent to the commencement of my employment
with the Company, and I will not disclose to any member of the Company Group, or
induce any member of the Company Group to use, any developments, or confidential
or proprietary information or material I may have obtained in connection with
employment with any prior employer in violation of a confidentiality agreement,
nondisclosure agreement, or similar agreement with such prior employer.

 

Section 26.                                      Developments.

 

(a)                                  Developments Retained and Licensed.  I have
attached hereto, as Schedule A, a list describing with particularity all
developments, original works of authorship, developments, improvements, and
trade secrets that I can demonstrate were created or owned by me prior to the
commencement of my employment (collectively referred to as “Prior
Developments”), which belong solely to me or belong to me jointly with another,
that relate in any way to any of the actual or proposed businesses, products, or
research and development of any member of the Company Group, and that are not
assigned to the Company hereunder, or if no such list is attached, I represent
that there are no such Prior Developments.  If, during any period during which I
perform or performed services for the Company Group both before or after the
date hereof (the “Assignment Period”), whether as an officer, employee, manager,
director, independent contractor, consultant, or agent, or in any other
capacity, I incorporate (or have incorporated) into a Company Group product or
process a Prior Development owned by me or in which I have an interest, I hereby
grant the Company Group, and the Company Group shall have, a non-exclusive,
royalty-free, irrevocable, perpetual, transferable worldwide license (with the
right to sublicense) to make, have made, copy, modify, make derivative works of,
use, sell, and otherwise distribute such Prior Development as part of or in
connection with such product or process.

 

(b)                                 Assignment of Developments.  I agree that I
will, without additional compensation, promptly make full written disclosure to
the Company, and will hold in trust for the sole right and benefit of the
Company all developments, original works of authorship, inventions, concepts,
know-how, improvements, trade secrets, and similar proprietary rights, whether
or not patentable or registrable under copyright or similar laws, which I may
solely or jointly conceive or develop or reduce to practice, or have solely or
jointly conceived or developed or reduced to practice, or have caused or may
cause to be conceived or developed or reduced to practice, during the Assignment
Period, whether or not during regular working hours, provided they either
(i) relate at the time of conception, development or reduction to practice to
the business of any member of the Company Group, or the actual or anticipated
research or development of any member of the Company Group; (ii) result from or
relate to any work performed for any member of the Company Group; or (iii) are
developed through the use of equipment, supplies, or facilities of any member of
the Company Group, or any Confidential Information, or in consultation with
personnel of any member of the Company Group (collectively referred to as
“Developments”).  I further acknowledge that all Developments made by me (solely
or jointly with others) within the scope of and during the Assignment Period are
“works made for hire” (to the greatest extent permitted by applicable law) for
which I am, in

 

--------------------------------------------------------------------------------


 

part, compensated by my salary, unless regulated otherwise by law, but that, in
the event any such Development is deemed not to be a work made for hire, I
hereby assign to the Company, or its designee, all my right, title, and interest
throughout the world in and to any such Development.

 

(c)                                  Maintenance of Records.  I agree to keep
and maintain adequate and current written records of all Developments made by me
(solely or jointly with others) during the Assignment Period. The records may be
in the form of notes, sketches, drawings, flow charts, electronic data or
recordings, and any other format.  The records will be available to and remain
the sole property of the Company Group at all times.  I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company Group policy, which may, from time to time, be revised at the sole
election of the Company Group for the purpose of furthering the business of the
Company Group.

 

(d)                                 Intellectual Property Rights.  I agree to
assist the Company, or its designee, at the Company’s expense, in every way to
secure the rights of the Company Group in the Developments and any copyrights,
patents, trademarks, service marks, database rights, domain names, mask work
rights, moral rights, and other intellectual property rights relating thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto.  I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of the Assignment Period until the expiration of the last such
intellectual property right to expire in any country of the world; provided,
however, the Company shall reimburse me for my reasonable expenses incurred in
connection with carrying out the foregoing obligation.  If the Company is unable
because of my mental or physical incapacity or unavailability for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering
Developments or original works of authorship assigned to the Company as above,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact to act for and
in my behalf and stead to execute and file any such applications or records and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by me.  I hereby waive and irrevocably quitclaim to the Company any and
all claims, of any nature whatsoever, that I now or hereafter have for past,
present, or future infringement of any and all proprietary rights assigned to
the Company.

 

Section 27.                                      Returning Company Group
Documents.

 

I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging

 

--------------------------------------------------------------------------------


 

to the Company. I agree further that any property situated on the Company’s
premises and owned by the Company (or any other member of the Company Group),
including disks and other storage media, filing cabinets, and other work areas,
is subject to inspection by personnel of any member of the Company Group at any
time with or without notice.

 

Section 28.                                      Disclosure of Agreement.

 

As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.

 

Section 29.                                      Restrictions on Interfering.

 

(a)                                  Non-Competition.  Except as permitted under
Section 3(b) of my Employment Agreement (which permission shall continue during
the Post-Termination Period), during the period of my employment with the
Company (the “Employment Period”) and the Post-Termination Period, I shall not,
directly or indirectly, individually or on behalf of any person, company,
enterprise, or entity, or as a sole proprietor, partner, stockholder, director,
officer, principal, agent, or executive, or in any other capacity or
relationship, engage in any Competitive Activities, anywhere in the United
States or in any other jurisdiction in which the Company Group conducts
business, provided that I shall be permitted to passively hold two percent (2%)
or less interest in the equity or debt securities of any publicly traded
company.

 

(b)                                 Non-Interference.  During the Employment
Period and the Post-Termination Period, I shall not, directly or indirectly for
my own account or for the account of any other individual or entity, engage in
Interfering Activities.

 

(c)                                  Definitions.  For purposes of this
Non-Interference Agreement :

 

(i)                                     “Business Relation” shall mean any
current or prospective client, customer, licensee, or other business relation of
the Company Group, or any such relation that was a client, customer, licensee,
supplier, or other business relation within the six (6) month period prior to
the expiration of the Employment Period, in each case, to whom I provided
services, or with whom I transacted business, or whose identity became known to
me in connection with my relationship with or employment by the Company.

 

(ii)                                  “Competitive Activities” shall mean
(a) any business activity that was conducted by Labranche & Co. Inc. within the
one (1) year period prior to its acquisition by the Company, or (b) the
execution or trading of securities, ETFs, foreign exchange products, options and
commodities for institutional investors in liquid markets.

 

(iii)                               “Interfering Activities” shall mean (A)
encouraging, soliciting, or inducing, or in any manner attempting to encourage,
solicit, or induce, any Person employed by, or providing consulting services to,
any member of the Company Group to terminate such Person’s employment with or
services to (or in the case of a consultant, materially reducing such services)
the Company Group; (B) hiring any individual who was employed by the Company
Group within the six (6) month period prior to the date of such hiring; or (C)
encouraging,

 

--------------------------------------------------------------------------------


 

soliciting, or inducing, or in any manner attempting to encourage, solicit, or
induce, any Business Relation to cease doing business with or reduce the amount
of business conducted with the Company Group, or in any way interfering with the
relationship between any such Business Relation and the Company Group.

 

(iv)                              “Person” shall mean any individual,
corporation, partnership (general or limited), limited liability company, joint
venture, association, joint-stock company, trust (charitable or non-charitable),
unincorporated organization, or other form of business entity.

 

(v)                                 “Post-Termination Period” shall mean the
period commencing on the date of the termination of the Employment Period for
any reason and ending on the twenty-four (24) month anniversary of such date of
termination.

 

Section 30.                                      Reasonableness of Restrictions.

 

I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my employment with the
Company.  I acknowledge further and recognize that my execution of and
compliance with the terms of this Non-Interference Agreement were a material
inducement to the parties entering into that certain Agreement and plan of
Merger, dated as of the date hereof, among the Company, [Louisiana Merger Sub,
Inc.], and LaBranche & Co Inc., in order to protect the business and assets
purchased in connection with the transactions contemplated thereby, and that I
received substantial consideration in connection with such transactions.  In
light of the foregoing, I recognize and acknowledge that the restrictions and
limitations set forth in this Non-Interference Agreement are reasonable and
valid in geographical and temporal scope and in all other respects and are
essential to protect the value of the business and assets of the Company Group. 
I acknowledge further that the restrictions and limitations set forth in this
Non-Interference Agreement  will not materially interfere with my ability to
earn a living following the termination of my employment with the Company and
that my ability to earn a livelihood without violating such restrictions is a
material condition to my employment with the Company.

 

Section 31.                                      Independence; Severability;
Blue Pencil.

 

Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. 
If any of the provisions of this Non-Interference Agreement or any part of any
of them is hereafter construed or adjudicated to be invalid or unenforceable,
the same shall not affect the remainder of this Non-Interference Agreement,
which shall be given full effect without regard to the invalid portions.  If any
of the covenants contained herein are held to be invalid or unenforceable
because of the duration of such provisions or the area or scope covered thereby,
I agree that the court making such determination shall have the power to reduce
the duration, scope, and/or area of such provision to the maximum and/or
broadest duration, scope, and/or area permissible by law, and in its reduced
form said provision shall then be enforceable.

 

--------------------------------------------------------------------------------


 

Section 32.                                      Injunctive Relief.

 

I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
substantial, continuing, and irreparable injury to the members of the Company
Group.  Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to seek injunctive relief, specific performance, or other equitable relief by a
court of appropriate jurisdiction in the event of any breach or threatened
breach of the terms of this Non-Interference Agreement without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach.  Notwithstanding any other provision to the contrary, I acknowledge and
agree that the Post-Termination Period shall be tolled during any period of
violation of any of the covenants in Section 5 hereof and during any other
period required for litigation during which the Company or any other member of
the Company Group seeks to enforce such covenants against me if it is ultimately
determined that I was in breach of such covenants.

 

Section 33.                                      Cooperation.

 

I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and/or any other member of the
Company Group and its or their respective counsel in connection with any
investigation, administrative proceeding, or litigation relating to any matter
that occurred during my employment in which I was involved or of which I have
knowledge.  As a condition of such cooperation, the Company shall reimburse me
for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to my compliance with this paragraph.  I also agree that, in the
event that I am subpoenaed by any person or entity (including, but not limited
to, any government agency) to give testimony or provide documents (in a
deposition, court proceeding, or otherwise) that in any way relates to my
employment by the Company and/or any other member of the Company Group, I will
give prompt notice of such request to the Company and will make no disclosure
until the Company and/or the other member of the Company Group has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure, provided that such delay is not in violation of any legal
obligation or would subject me to any financial or other penalty.

 

Section 34.                                      General Provisions.

 

(a)                                  Governing Law and Jurisdiction.  EXCEPT
WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION, CONSTRUCTION, AND
PERFORMANCE OF THIS NON-INTERFERENCE AGREEMENT IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. 
ANY DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS NON-INTERFERENCE
AGREEMENT OR CLAIM OF BREACH HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT
FEDERAL JURISDICTION EXISTS, AND IN ANY COURT SITTING IN THE SOUTHERN DISTRICT
OF NEW YORK, BUT ONLY IN THE EVENT FEDERAL

 

--------------------------------------------------------------------------------

 

JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS.  BY EXECUTION
OF THIS NON-INTERFERENCE AGREEMENT, THE PARTIES HERETO, AND THEIR RESPECTIVE
AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND WAIVE ANY
RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO ANY SUIT,
ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS NON-INTERFERENCE
AGREEMENT.  EACH PARTY TO THIS NON-INTERFERENCE AGREEMENT ALSO HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER
OR IN CONNECTION WITH THIS NON-INTERFERENCE AGREEMENT.

 

(b)           Entire Agreement.  This Non-Interference Agreement sets forth the
entire agreement and understanding between the Company and me relating to the
subject matter herein and merges all prior discussions between us.  No
modification or amendment to this Non-Interference Agreement, nor any waiver of
any rights under this Non-Interference Agreement, will be effective unless in
writing signed by the party to be charged.  Any subsequent change or changes in
my duties, obligations, rights, or compensation will not affect the validity or
scope of this Non-Interference Agreement.

 

(c)           No Right of Continued Employment.  I acknowledge and agree that
nothing contained herein shall be construed as granting me any right to
continued employment by the Company, and the right of the Company to terminate
my employment at any time and for any reason, with or without cause, is
specifically reserved.

 

(d)           Successors and Assigns.  This Non-Interference Agreement will be
binding upon my heirs, executors, administrators, and other legal
representatives and will be for the benefit of the Company, its successors, and
its assigns.  I expressly acknowledge and agree that this Non-Interference
Agreement may be assigned by the Company without my consent to any other member
of the Company Group as well as any purchaser of all or substantially all of the
assets or stock of the Company, whether by purchase, merger, or other similar
corporate transaction, provided that the license granted pursuant to
Section 2(a) may be assigned to any third party by the Company without my
consent.

 

(e)           Survival.  The provisions of this Non-Interference Agreement shall
survive the termination of my employment with the Company and/or the assignment
of this Non-Interference Agreement by the Company to any successor in interest
or other assignee.

 

*     *     *

 

--------------------------------------------------------------------------------


 

I, George M.L. LaBranche, IV, have executed this Confidentiality,
Non-Interference, and Invention Assignment Agreement on the respective date set
forth below:

 

Date:

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

George M.L. LaBranche, IV

 

 

(Type/Print Name)

 

Signature Page to Confidentiality, Non-Interference, and Invention Assignment
Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

LIST OF PRIOR DEVELOPMENTS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 2

 

Title

 

Date

 

Identifying Number or
Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Developments or improvements

 

Additional Sheets Attached

 

Signature of Employee:

 

 

 

Print Name of Employee: George M.L. LaBranche, IV

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE OF CLAIMS

 

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.

 

For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated February 16, 2011, with Cowen Group, Inc. (my “Employment
Agreement”)), and other good and valuable consideration, I, George M.L.
LaBranche, IV, for and on behalf of myself and my heirs, administrators,
executors, and assigns, effective as of the date on which this release becomes
effective pursuant to its terms, do fully and forever release, remise, and
discharge each of the Company and its direct and indirect subsidiaries and
affiliates, together with their respective officers, directors, partners,
shareholders, employees, and agents (collectively, the “Group”), from any and
all claims whatsoever up to the date hereof that I had, may have had, or now
have against the Group, whether known or unknown, for or by reason of any
matter, cause, or thing whatsoever, including any claim arising out of or
attributable to my employment or the termination of my employment with the
Company, whether for tort, breach of express or implied employment contract,
intentional infliction of emotional distress, wrongful termination, unjust
dismissal, defamation, libel, or slander, or under any federal, state, or local
law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability, or sexual orientation.  This release of claims
includes, but is not limited to, all claims arising under the Age Discrimination
in Employment Act (“ADEA”), Title VII of the Civil Rights Act, the Americans
with Disabilities Act, the Civil Rights Act of 1991, the Family Medical Leave
Act, and the Equal Pay Act, each as may be amended from time to time, and all
other federal, state, and local laws, the common law, and any other purported
restriction on an employer’s right to terminate the employment of employees. 
The release contained herein is intended to be a general release of any and all
claims to the fullest extent permissible by law.

 

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.

 

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.

 

Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 8
of my Employment Agreement, (ii) any claims that cannot be waived by law, or
(iii) my right of indemnification as provided by, and in accordance with the
terms of, the Company’s by-laws, the Employment Agreement, or a Company
insurance policy providing such coverage, as any of such may be amended from
time to time.

 

I expressly acknowledge and agree that I —

 

--------------------------------------------------------------------------------


 

·              Am able to read the language, and understand the meaning and
effect, of this Release;

 

·              Have no physical or mental impairment of any kind that has
interfered with my ability to read and understand the meaning of this Release or
its terms, and that I am not acting under the influence of any medication, drug,
or chemical of any type in entering into this Release;

 

·              Am specifically agreeing to the terms of the release contained in
this Release because the Company has agreed to pay me the Severance Benefits in
consideration for my agreement to accept it in full settlement of all possible
claims I might have or ever have had, and because of my execution of this
Release;

 

·              Acknowledge that, but for my execution of this Release, I would
not be entitled to the Severance Benefits;

 

·              Understand that, by entering into this Release, I do not waive
rights or claims under ADEA that may arise after the date I execute this
Release;

 

·              Had or could have had [twenty-one (21)][forty-five (45)](1) days
from the date of my termination of employment (the “Release Expiration Date”) in
which to review and consider this Release, and that if I execute this Release
prior to the Release Expiration Date, I have voluntarily and knowingly waived
the remainder of the review period;

 

·              Have not relied upon any representation or statement not set
forth in this Release or my Employment Agreement made by the Company or any of
its representatives;

 

·              Was advised to consult with my attorney regarding the terms and
effect of this Release; and

 

·              Have signed this Release knowingly and voluntarily.

 

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein.  If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit.  This
paragraph shall not apply, however, to a claim of age

 

--------------------------------------------------------------------------------

(1)           To be selected based on whether applicable termination was “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967).

 

--------------------------------------------------------------------------------


 

discrimination under ADEA or to any non-waivable right to file a charge with the
United States Equal Employment Opportunity Commission (the “EEOC”); provided,
however, that if the EEOC were to pursue any claims relating to my employment
with Company, I agree that I shall not be entitled to recover any monetary
damages or any other remedies or benefits as a result and that this Release and
Section 8 of my Employment Agreement will control as the exclusive remedy and
full settlement of all such claims by me.

 

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Group and affirmatively agree not to seek further
employment with the Company or any other member of the Group.

 

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution by me (the “Revocation
Period”), during which time I may revoke my acceptance of this Release by
notifying the Company and the Board of Directors of the Company, in writing,
delivered to the Company at its principal executive office, marked for the
attention of its Chief Executive Officer.  To be effective, such revocation must
be received by the Company no later than 11:59 p.m. on the seventh (7th)
calendar day following the execution of this Release.  Provided that the Release
is executed and I do not revoke it during the Revocation Period, the eighth
(8th) day following the date on which this Release is executed shall be its
effective date.  I acknowledge and agree that if I revoke this Release during
the Revocation Period, this Release will be null and void and of no effect, and
neither the Company nor any other member of the Group will have any obligations
to pay me the Severance Benefits.

 

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns.  If any provision
of this Release shall be held by any court of competent jurisdiction to be
illegal, void, or unenforceable, such provision shall be of no force or effect. 
The illegality or unenforceability of such provision, however, shall have no
effect upon and shall not impair the enforceability of any other provision of
this Release.

 

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS RELEASE IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. 
ANY DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS RELEASE OR CLAIM OF
BREACH HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT FEDERAL JURISDICTION
EXISTS, AND IN ANY COURT SITTING IN THE SOUTHERN DISTRICT OF NEW YORK, BUT ONLY
IN THE EVENT FEDERAL JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE
COURTS.  BY EXECUTION OF THIS RELEASE, THE PARTIES HERETO, AND THEIR RESPECTIVE
AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND WAIVE ANY
RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO ANY SUIT,
ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.  EACH PARTY TO
THIS RELEASE ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY

 

--------------------------------------------------------------------------------


 

JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION
WITH THIS RELEASE.

 

Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.

 

 

 

 

 

George M.L. LaBranche, IV

 

Date:

 

--------------------------------------------------------------------------------

 
